Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 3:
The scope of the amended claims is changed and therefore requires further search and consideration. The previously identified new matter problem is not resolved by the amendments.

Continuation of item 12:
The amendment would resolve the previous objections to claims 23 and 24.
The new claim 25 would be rejected under 35 USC 112(a) for containing previously identified new matter.
For Claims 1, 13, and 26, the amendment to resolve the new matter rejection gives rise to rejection under 35 USC 112(b). While the disclosure supports the claim language, the disclosure is silent as to the determination of a level of agreement or disagreement between a locally measured parameter and a compensated remotely measured parameter. How close do the parameters have to be in order to “agree”? How different must they be to “disagree”? Where is the line drawn between agreement and disagreement?
For Claims 1 and 13, please note that the claim language does require the plurality of parameters to include at least one environment-specific parameter and at least one packet-specific parameter, but only requires applying the correlating or weighting operation on one of the plurality of parameters, which leaves the other(s) in an unprocessed state.
As regards claim 9 and claims including portions of claim 9, please note that the list of items in claim 9 is presented in the alternative, which means prior art teachings need only be found for one of 

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/9/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466